DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-9 in the reply filed on June 11, 2021 is acknowledged.  The traversal is on the ground(s) that Claims 1 and 10 are linked as to form a single general inventive concept that the mixture of liquid foodstuffs and gas is brought to a flow speed which suffices to generate cavitations in the liquid foodstuffs by passage through a pipe between a first high pressure and a second lower pressure.  Applicant contends that Mehta does not disclose that a mixture of liquid foodstuffs and gas is brought to a flow speed which suffices to generate cavitations in the liquid foodstuffs by passage through a pipe and a differential in pressure.  Applicant asserts that Mehta discloses that cavitations are generated in shear/cavitation cells 112 that are not a pipe but are a homogenizing unit or an emulsifying unit.  Applicant argues that the pipe of Mehta is instead the tubing 220 present in one example of the hold cell 108 and that the product is passed from the tubing 220 to the shear/cavitation cells 112 and that the tubing 220 does not generate cavitations in the product or cavitations are not generated in the tubing.  This is moot in view of the rejections to 35 USC 103(a) provided below.  Mehta et al. is not being relied upon as a primary reference in any rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-9 is provided below.

Claim Objections
Claims 5-8 are objected to because of the following informalities:
Claim 5 recites the limitation “the foodstuff” in line 1.  It appears the claim should recite “the liquid foodstuff” in order to maintain consistency with “a liquid foodstuff” recited in Claim 1, line 2.
Claim 6 recites the limitation “the foodstuff” in line 1.  It appears the claim should recite “the liquid foodstuff” in order to maintain consistency with “a liquid foodstuff” recited in Claim 1, line 2.
Claim 7 recites the limitation “the first pressure” in line 1.  It appears the claim should recite “the first pressure value” in order to maintain consistency with “a first pressure value” recited in Claim 1, line 3.
Claim 8 recites the limitation “the second pressure” in line 1.  It appears the claim should recite “the second pressure value” in order to maintain consistency with “a second pressure value” recited in Claim 1, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “this pressure value” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “wherein the gas at the first pressure value is present at least partially in liquefied form” in lines 1-2.  It is unclear if what is present at the first pressure value is a gas or a liquid.
Claim 3 recites the limitation “the liquefied gas” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116.
Regarding Claim 1, Montalvao et al. discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas (stream of gas 7) (‘429, Paragraph [0022]) and the resulting mixture is subsequently expanded from a first pressure value (pressure P1) to a second pressure value (pressure P2
Montalvao does not explicitly disclose the method inactivating microorganisms in foodstuffs.  However, Montalvao suggests that traditional systems in the art use high contact area materials that provide high contact for microbiological growth and make cleaning and sanitation difficult (‘429, Paragraph [0030]).
Niesmiejanow discloses a method for generating cavitations in a liquid foodstuff and teaches that it was known in the art that cavitation processes naturally involve sterilizing and homogenizing liquid products to eliminate bacteria (‘116, Paragraphs [0006] and [0008]).
Both Montalvao et al. and Niesmiejanow are directed towards the same field of endeavor of methods of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of generating cavitations in liquid foodstuffs of Montalvao et al. and use the cavitation inducing process to inactivate microorganisms in the liquid foodstuff since Niesmiejanow teaches that it was known and conventional in the art to inactivate microorganisms while generating cavitations in a liquid foodstuff.
Regarding Claim 4, Montalvao et al. discloses the gas used being CO2 (carbon dioxide) or N2 (nitrogen) (‘429, Paragraphs [0007] and [0025]).
Regarding Claim 6, Montalvao et al. discloses the foodstuff being treated in a plurality of cycles (‘429, Paragraph [0026]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvao et al. US 2003/0111429 in view of Niesmiejanow US 2017/0258116 as applied to claim 1 above in view of Seneviratne US 2008/0164199.
Regarding Claim 2, Montalvao et al. discloses the first pressure value being selected such that the gas at this pressure value is present at least partially in pressure liquefied form (‘429, Paragraphs [0018]-[0019]).
Regarding Claim 3, Montalvao et al. is silent regarding the gas at the first pressure value being present at least partially in liquefied form and the mixture in the pipe being brought to a flow speed which suffices to vaporize the liquefied gas.
Seneviratne discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff (‘199, Paragraph [0032]) is brought into contact with and at least partially mixed with a gas and the resulting mixture is subsequently expanded from a first pressure value to a second pressure value (‘199, Paragraph [0010]) wherein the mixture prior to or during the expansion to the second pressure value is passed through a pipe (‘199, Paragraph [0048]) and the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘199, Paragraph [0044]).  Seneviratne further discloses that classical cavitation is initiated when the absolute pressure of a moving liquid is reduced to about the vapor pressure of the liquid to result in the vaporization of the liquid (‘199, Paragraph [0004]).
Both Montalvao et al. and Seneviratne are directed towards the same field of endeavor of methods of inducing cavitation into a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Montalvao et al. and have the gas at the first pressure value being present at least partially in liquefied form and the mixture in the pipe being brought to a flow speed which suffices to vaporize the liquefied gas since Seneviratne teaches that this was a .
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429.
Regarding Claim 1, Seneviratne discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff (‘199, Paragraph [0032]) is expanded from a first pressure value to a second pressure value (‘199, Paragraph [0010]) wherein the mixture prior to or during the expansion to the second pressure value is passed through a pipe (‘199, Paragraph [0048]) and the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘199, Paragraph [0044]).
Seneviratne is silent regarding the liquid foodstuff being brought into contact with and at least partially mixed with a gas.
Montalvao et al. discloses a method for the inactivation of microorganisms in foodstuffs in which a liquid foodstuff is brought into contact with and at least partially mixed with a gas (stream of gas 7) (‘429, Paragraph [0022]) and the resulting mixture is subsequently expanded from a first pressure value (pressure P1) to a second pressure value (pressure P2) (‘429, Paragraph [0032]) wherein the mixture prior to or during the expansion to the second pressure value is passed through a pipe and in the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘429, Paragraph [0019]).
Both Seneviratne and Montalavo et al. are directed towards the same field of endeavor of methods of generating cavitations in a liquid foodstuff.  It would have been 
Regarding Claim 2, Montalvao et al. discloses the first pressure value being selected such that the gas at this pressure value is present at least partially in pressure liquefied form (‘429, Paragraphs [0018]-[0019]).
Regarding Claim 3, Seneviratne discloses the gas at the first pressure value being present at least partially in liquefied form and the mixture in the pipe being brought to a flow speed which suffices to vaporize the liquefied gas (‘199, Paragraph [0016]).
Regarding Claims 7-8, Seneviratne discloses that both pressurization and depressurization can be carried out to any desired pressure levels such that vapor pockets or bubbles are formed in the liquid (‘199, Paragraph [0013]) and reducing the liquid pressure (‘199, Paragraph [0010]) to a level slightly above the vapor pressure of the aqueous liquid (‘199, Paragraph [0014]).  Although Seneviratne does not explicitly disclose the first pressure being of a value of between 35 and 80 bar or the second pressure being of a value between 1 and 5 bar, Seneviratne establishes that one of ordinary skill in the art would adjust the pressures of the liquid that goes through the system to start at a higher inlet pressure and reduced to a lower outlet pressure that is slightly above the vapor pressure of the aqueous liquid.  It is noted that Claim 1 does not recite any particular gas that is mixed with the aqueous liquid.  The particular gas .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429 as applied to claim 1 above in further view of Gehin-Delval et al. US 2018/0049456.
Regarding Claim 5, Seneviratne modified with Montalvao et al. is silent regarding the foodstuff being treated in a continuous process or in a batch process.
Gehin-Delval et al. discloses a process for forming a food composition comprising the steps of incorporating gas bubbles by a pressure drop from elevated pressure to atmospheric pressure (‘456, Paragraph [0047]) wherein mechanical agitation is applied using a continuous rotor stator system or using a batch machine (‘456, Paragraph [0059]).
Both Seneviratne and Gehin-Delval et al. are directed towards the same field of endeavor of methods of incorporating cavitations/gas bubbles into an aqueous liquid foodstuff.  It would have been obvious to one of ordinary skill in the art to modify the process of Seneviratne and treat the foodstuff in a continuous or batch process since Gehin-Delval et al. teaches that both continuous and batch processes were known production methods in the art at the time of the invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429 as applied to claim 1 above in further view of Gordon et al. US 2010/0104705.
Regarding Claims 7-8, Seneviratne discloses that both pressurization and depressurization can be carried out to any desired pressure levels such that vapor pockets or bubbles are formed in the liquid (‘199, Paragraph [0013]) and reducing the liquid pressure (‘199, Paragraph [0010]) to a level slightly above the vapor pressure of the aqueous liquid (‘199, Paragraph [0014]).  Although Seneviratne does not explicitly disclose the first pressure being of a value of between 35 and 80 bar or the second pressure being of a value between 1 and 5 bar, Seneviratne establishes that one of ordinary skill in the art would adjust the pressures of the liquid that goes through the system to start at a higher inlet pressure and reduced to a lower outlet pressure that is slightly above the vapor pressure of the aqueous liquid.  It is noted that Claim 1 does not recite any particular gas that is mixed with the aqueous liquid.  The particular gas would affect the vapor pressure of the aqueous liquid.  One of ordinary skill in the art would optimize the particular pressures used to be slightly above the vapor pressure of the aqueous liquid being used.  Furthermore, Gordon et al. discloses carrying out cavitation at a pump pressure from 50-5000 psi (‘705, Paragraph [0085]), which overlaps the first pressure of between 35 and 80 bar and also overlaps the second pressure of between 1 and 5 bar.  It would have bene obvious to one of ordinary skill in the art at the time of the invention to modify the cavitation inducing pressures of Seneviratne to fall within the claimed first and second pressures as taught by Gordon et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seneviratne US 2008/0164199 in view of Montalvao et al. US 2003/0111429 as applied to claim 1 above in further view of Mehta WO 2017/124106 (cited on Information Disclosure Statement filed June 10, 2020).
Regarding Claim 9, Seneviratne discloses the mixture being heated during the expansion (‘199, Paragraph [0031]).
Seneviratne modified with Montalvao et al. is silent regarding the mixture being maintained at a temperature value of between 0°C and 40°C.
Mehta et al. discloses a liquid foodstuff being brought into contact with and at least partially mixed with a gas and the resulting mixture being subsequently expanded from a first pressure value to a second pressure value (‘106, Paragraph [0003]) wherein the mixture prior to or during expansion to the second pressure value is passed through a pipe and in the pipe is brought to a flow speed which suffices to generate cavitations in the liquid foodstuff (‘106, Paragraph  [0074]).  Mehta et al. further discloses cooling unpressurized product to provide the process produced at a suitable cold supply chain temperature and maintain the processed product at the cold supply chain temperature wherein the cold supply chain temperature is a temperature at or below which growth may be suppressed for any remaining pathogens in the unpressurized product, e.g. between 0°C and 20°C (‘106, Paragraph [0070]).
Both Seneviratne and Mehta et al. are directed towards the same field of endeavor of processes of generating cavitations in a liquid foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Seneviratne and maintain the mixture at a temperature of between 0°C and prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sherwood et al. US 2007/0154614 discloses high pressure processing for high acid content foods wherein food products are exposed to elevated pressure to inactivate microorganisms (‘614, Paragraph [0030]).
Paeschke et al. US 2012/0135109 discloses a liquid composition generating cavitation bubbles and alternating pressure levels within a liquid composition to  (‘109, Paragraph [0042]) at elevated pressures (‘109, Paragraph [0089]).
Foret US 2011/0303532 discloses introducing cavitations into a fluid at low pressures (‘532, Paragraph [0058]).
Katayama et al. US 2012/0256329 discloses a fluid passing through a venture tube and generating air bubbles (‘329, Paragraph [0105]).
Bauer US 2018/0134583 discloses a pump producing a pressure at a nanobubble generator between 1 and 10 bar (‘583, Paragraph [0024]).
Leonhardt et al. US 2006/0210679 discloses forming gas vaporized bubbles in wine (‘679, Paragraph [0043]).
Kirsch et al. US 2017/0079478 discloses a pressurized composition formulated into gas canister at a pressure of from about 400 bar to about 450 bar (‘478, Paragraph [0023]) to form bubbles within the mixture (‘478, Paragraph [0053]).
Murota US 2009/0130278 discloses dissolving oxygen in an aqueous beverage under at a pressure of 1 to 1000 atmospheres, releasing the pressure to normal pressure, dissolving hydrogen into the resulting aqueous beverage at a pressure of 1 to 1000 atmospheres, then releasing the pressure to normal pressure to afford an aqueous beverage (‘278, Paragraph [0010]) and dissolving pressurized oxygen or hydrogen directly into a pressurized aqueous beverage flowing through a pipe (‘278, Paragraph [0012]).
Murota US 2009/0068313 discloses a method for producing an oxygen containing reducing aqueous beverage comprising the steps of pressurizing and dissolving its oxygen content at 1-1000 atmospheres, pressurizing and dissolving the hydrogen content of the resulting aqueous beverage at 1-1000 atmospheres under pressure and reverting to normal pressure to produce the desired aqueous beverage (‘313, Paragraph [0012]).
Sakakibara et al. US 2004/0238975 discloses a low control valve affecting the outlet side pressure wherein a difference of the primary pressure decreases (‘975, Paragraphs [0035]-[0036]) wherein a needle valve is provided with a pressure adjusting valve (‘975, Paragraph [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.